Name: COMMISSION REGULATION (EC) No 1680/96 of 26 August 1996 opening intervention in accordance with Article 6 (4) of Council Regulation (EEC) No 805/68
 Type: Regulation
 Subject Matter: animal product;  trade policy;  regions of EU Member States;  prices
 Date Published: nan

 27. 8 . 96 EN Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1680/96 of 26 August 1996 opening intervention in accordance with Article 6 (4) of Council Regulation (EEC) No 805/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Heving regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 588/96 (2), and in particular Article 6 (7) thereof, Whereas Article 6 (4) of Regulation (EEC) No 805/68 provides that intervention must be opened in a Member State or region of a Member State if for two consecutive weeks the average Community market price of young uncastrated male animals less than two years old or castrated male animals, recorded on the basis of the Community grading scale is less than 78 % of the inter ­ vention price and the average market price in the Member State concerned, calculated on the same basis, is less than 60 % of the intervention price; Whereas where the conditions are met, all offers to sell into intervention must be accepted in the Member State or region of the Member State concerned for those products referred to in Article 4 of Commission Regula ­ tion (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special inter ­ vention measures for beef (3), as last amended by Regula ­ tion (EC) No 307/96 (4) and in Article 1 of Commission Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 0; Whereas the conditions referred to above are met in rela ­ tion to young uncastrated male animals less than two years old in Northern Ireland, HAS ADOPTED THIS REGULATION: Article 1 Intervention, as referred to in Article 6 (4) of Regulation (EEC) No 805/68 , is opened in the Member States and regions of the Member States listed in the Annex to this Regulation of the categories and qualities referred to therein . Article 2 This Regulation shall enter into force on 27 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1996. For the Commission Karel VAN MIERT Member of the Commission (3) OJ No L 225, 4. 9 . 1993, p. 4. (') OJ No L 148 , 28 . 6 . 1968 , p. 24. I1) OJ No L 206, 16. 8 . 1996, p. 23 . (4) OJ No L 43, 21 . 2. 1996, p. 3 . 0 OJ No L 170 , 9 . 7. 1996, p. 26 . No L 216/2 EN Official Journal of the European Communities 27. 8 . 96 ANEXO  BILAG  ANHANG  riAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LUTE  BILAGA Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el artÃ ­culo 1 Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 genannten QualitÃ ¤tsgruppen KÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · N ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ KOI Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  now avcupÃ ©povtai &lt;Ã Ã Ã ¿ Ã ¬pÃ ¸po 1 Member States or regions of a Member State and quality groups referred to in Article 1 Ã tats membres ou regions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1 er Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui all'articolo 1 In artikel 1 bedoelde Lid-Staten of gebieden van een Lid-Staat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estados-membros e grupos de qualidades referidos no artigo 1 ? JÃ ¤senvaltiot tai alueet ja 1 artiklassa tarkoitetut laaturyhmÃ ¤t Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1 Estados miembros o regiones de Estados miembros Medlemsstat eller region Mitgliedstaaten oder Gebiete eines Mitgliedstaats Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Member States or regions of a Member State Ã tats membres ou rÃ ©gions d'Ã tats membres Stati membri o regioni di Stati membri Lid-Staat of gebied van een Lid-Staat Estados-membros ou regiÃ µes de Estados-membros JÃ ¤senvaltiot tai alueet Medlemsstater eller regioner CategorÃ ­a A Kategori A Kategorie A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Category A CatÃ ©gorie A CategorÃ ­a A Categorie A Categoria A Luokka A Kategori A CategorÃ ­a C Kategori C Kategorie C Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Category C CatÃ ©gorie C Categoria C Categorie C Categoria C Luokka C Kategori C U R O U R O Northern Ireland x x x